Plaintiffs in error were jointly charged with the murder of Felix Pugh, alleged to have been committed on August 18, 1921. At the trial, May 6, 1922, each was adjudged guilty as charged, and their punishment was fixed at confinement in the penitentiary for life. From this judgment and sentence they appeal.
Although the time for filing briefs in this court has long since passed, no briefs have been filed by plaintiffs in error, and the cause is regularly submitted on the record. An examination of the record discloses that the accused were ably defended at the trial before an impartial jury; that the *Page 272 
instructions of the court to the jury correctly stated the law involved; and that in all respects the accused were accorded a fair trial.
The judgment of the trial court is therefore affirmed.